                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                             JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-10530 PSG (SSx)                                       Date   February 21, 2019
 Title          David McDonald v. JPMorgan Chase Bank, N.A., et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order REMANDING the case to state court

      On January 25, 2019, the Court ordered Defendant JPMorgan Chase Bank, N.A.
(“Defendant”) to show cause in writing no later than February 15, 2019 why the case should not
be remanded to state court for lack of subject matter jurisdiction. See Dkt. # 12. Specifically,
Defendant was ordered to explain why more than $75,000 is in controversy, as is necessary to
support diversity jurisdiction. See id.

        Defendant has not responded to the Order to Show Cause. Instead, Plaintiff filed a notice
of settlement indicating that the parties have reached a conditional settlement and intend to file a
notice of dismissal once the settlement is finalized. See Dkt. # 13. The notice provided no
further explanation for why this Court has jurisdiction over the case. Id.

       Regardless of whether the parties anticipate dismissing the case in the near future, it
cannot remain in this Court pending dismissal if the Court does not have jurisdiction over it. As
the Court explained in the Order to Show Cause, it does not believe that it has jurisdiction, and
the parties have supplied no information to the contrary.

     Accordingly, the Court REMANDS the case to Los Angeles Superior Court, No.
18STCV05403. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 1
